IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                      NO. PD-1565-14


                          CLINT WELDON WILSON, Appellant

                                              v.

                                 THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE SIXTH COURT OF APPEALS
                           FRANKLIN COUNTY

              PER CURIAM . KEASLER and HERVEY , JJ., dissent.

                                         ORDER

       The petition for discretionary review violates Rule of Appellate Procedure 9.4(i)(2)(D)

because the petition exceeds the proper length.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be filed

in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: March 18, 2015
Do Not Publish